DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/20 has been considered by the examiner and made of record in the application file.
                Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claim 15 is rejected under 101 since paragraph 120 of the specification, the term "computer-readable storage media”, which is the same one in the claims, has been defined with open-ended language ("computer-readable storage media" includes computer-storage media.  For example, computer-storage media may include, but are not limited to, magnetic storage devices (e.g., hard disk, floppy disk, and magnetic strips), optical disks (e.g., compact disk [CD]Claim 12 is rejected under 101 is because the specification does not limit the computer-readable storage medium to only non-transitory embodiments.  As seen below, other types of machine-readable mediums in paragraph 0093 could include carrier waves or propagating signals which are non-statutory.  Applicant should mend the claim to read as “A non-transitory machine-readable storage medium…” since the specification has machine instead of computer and this amendment would overcome the 101 rejection.).  The language in bold when 
	Claims 17-18 are also rejected by virtue of their dependency on claim 15.
	Applicant should mend the claim to read as “A non-transitory computer-readable storage medium…” and this amendment would overcome the 101 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al (US 20160013816).
As to claim 1, Xia et al teaches an interference processing method (figure 1) comprising:
Detecting (element 190) an interference degree of a component of a terminal equipment to the terminal equipment when the component is working (paragraph 190, is configured for measuring the DC offset, the IM2 component and/or the flicker noise in the baseband signal) ; and
adjusting component parameters corresponding to the component within a preset range when the interference degree satisfies a preset condition (paragraph 25, determining or adjusting a nominal frequency of the IF signal adaptively based on measured values of the DC offset, the IM2 component and/or the flicker noise until the minimum nominal frequency of the IF signal that can satisfy the design requirements of 
As to claims 13, 15, recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al in view of Kim et al (US 2017/0142687).
As to claim 2, Xia et al teaches the interference processing method according to claim 1, wherein, detecting the interference degree of the component of the terminal equipment to the terminal equipment, Xia et al fails to teach further the component is working comprises:


Kim et al teaches acquiring a first signal strength of the component before working and a second signal strength of the component when it is working; calculating the interference degree of the component to the terminal equipment when the component is working, the interference degree being a difference between the second signal strength and the first signal strength (figure 4, steps 410, 420 and paragraph 113).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim et al into the system of Xia et al in order to perform communication using a plurality of communication modules.
7.	Claims 1, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al (US 2015/0130652) in view of Zhao et al (US 2017/0142687).
As to claim 1, Sugino et al teaches an interference processing method (figure 47) comprising:
Detecting (element 14) an interference degree of a component of a terminal equipment to the terminal equipment when the component is working (paragraph 257); 
Sugino et al fails to teach adjusting component parameters corresponding to the component within a preset range when the interference degree satisfies a preset condition.  Zhao et al teaches adjusting component parameters corresponding to the component within a preset range when the interference degree satisfies a preset 
As to claims 13, 15, recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above.
Allowable Subject Matter
Claims are 3-6, 14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3, 14, the prior arts fails to teach further comprising interference processing method according to claim 2, wherein, adjusting component parameters corresponding to the component within the preset range when the interference degree satisfies the preset condition, comprises:
when the difference between the second signal strength and the first signal strength is less than a preset signal threshold, determining an adjusted component parameter value according to a signal strength corresponding to a parameter value of each of the component parameters within the preset range.
	Dependent claims 4-6, 16-19 are objected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 23, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642